DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-15 in the reply filed on 12/9/2021 is acknowledged.
3.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.
4.	Applicant's election with traverse of species A1 (claim 8) in the reply filed on 12/9/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one specie must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the species restriction requirement, and additional search would be of necessity for the combination of inventions.  The species include divergent subject matter relating to obtaining images in response to different detected situations which require different searches.    
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 3/19/2021 has been considered by the examiner. 
Claim Objections
7.	Claim 15 is objected to because of the following informalities: 
8.	Claim 15 recites “accordance analysis” in line 4.  It should read as “accordance to analysis” or “accordance with analysis”.
9.	Claim 15 recites “that have not already placed on the rack” in the last line.  It should read as “that have not already been placed on the rack”.   
10.	Appropriate correction is required.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“output devices” in claim 1.  According to applicant’s disclosure, “output devices” may be interpreted as display screens.   

Claim Rejections - 35 USC § 112
13,	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 4-5, 7-8, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Regarding claim 4, it is unclear how there is a third constraint without a recitation of a first and second constraint.  How is it a “third” constraint?  For examination purposes, claim 4 will depend upon claim 3, which includes a second constraint and a first constraint from claim 2 from which claim 3 is dependent upon.  
16.	 Regarding claim 5, it is unclear how there is a fourth constraint without a recitation of a first, second, and third constraint.  How is it a “fourth” constraint?  For examination purposes, claim 5 will depend upon claim 4, which includes a third constraint and based on discussion 
17.	Regarding claim 7, the recitation of “a first model identifier” in the last two lines is unclear since the limitation was already introduced in line 2.  Is it referring to the same or different first model identifier?  It appears to refer to the same first model identifier.  For examination purposes, “a first model identifier” recited in the last two lines will read as “the first model identifier”.     
18.	Regarding claim 8, the recitation of “a plurality of objects” in line 2 is unclear since the limitation was already introduced in claim 1.  Is it referring to the same or different plurality of objects?  It appears to refer to the same plurality of objects introduced in claim 1.  For examination purposes, “a plurality of objects” recited in line 2 will read as “the plurality of objects”.     
19.	Regarding claim 8, the recitation of “a chamber” in line 3 is unclear since the limitation was already introduced in claim 1.  Is it referring to the same or different chamber?  It appears to refer to the same chamber introduced in claim 1.  For examination purposes, “a chamber” recited in line 3 will read as “the chamber”.     
20.	Claim 13 recites the limitation "the first object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduced “at least a first object”.  Thus, claim 13 should read as “the at least first object”.  
21.	Regarding claim 14, the recitation of “a location and orientation of…” in the last two lines is unclear since the limitation was already introduced earlier in the claim.  Is it referring to the same or different location and orientation?  It appears to refer to the same.  For examination purposes, “a location and orientation” recited in the last two lines will read as “the location and orientation”.     
22.	Regarding claim 15, the recitation of “the one or more images” in line 2 is unclear with respect to “an image of all objects” in line 1.  How are they different? It appears “the one or 

Claim Rejections - 35 USC § 102
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


24.	Claims 1, 6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN109528138A: See English Machine Translation).  
25.	Regarding claim 1, Zhao teaches a method (abstract on page 1) comprising: at a device (dishwasher) having a camera (3) and one output device (display device), one processor and memory (control system) (last paragraph page 4): obtaining one or more images of a rack configured to hold a plurality of objects (tableware) in position (abstract and page 3 and 5) while preset operations are performed on the plurality of objects inside a chamber (page 3, during washing reads on while preset operations are performed), wherein placement of the plurality of objects on the rack are subject to one or more preset constraints corresponding to one or more characteristics of respective objects of the plurality of objects relative to one or more physical parameters of respective locations on the rack when the rack is placed within the chamber during the preset operations (pages 7-8); analyzing the one or more images to determine whether the one or more preset constraints have been violated by placement of one or more objects on the rack (pages 7-8, alert signal reads on violation); and in accordance with a determination that at least one of the one or more preset constraints has been violated by respective placement of at least a first object on the rack, generating a first output providing a 
26.	Regarding claim 6, Zhao teaches wherein the device is a dishwasher that includes the camera (abstract). 
27.	Regarding claim 11, Zhao teaches wherein obtaining the one or more images of the rack is performed during loading of a respective object onto the rack (before washing machine starts so the user can position the tableware again reads on during loading) and after completion of loading for a respective object load (after washing machine starts, during washing reads on after completion of loading) [pages 3 and 8]. 
28.	Regarding claim 12, Zhao teaches wherein different sets of criteria are used for generating the first output depending on whether the violation is found during loading (before washing machine starts so the user can position the tableware again reads on during loading) of the respective object or after the completion of the loading (after washing machine starts, during washing reads on after completion of loading) [pages 3 and 8]. 
29.	Regarding claim 13, Zhao teaches wherein the first output includes a first component that provides a recommendation or error correction instruction for the proper placement of the first object on the rack, and an explanation for the recommendation or error correction instruction (page 8).
30.	Regarding claim 14, Zhao teaches wherein analyzing the one or more images to determine whether the one or more preset constraints have been violated by placement of one or more objects on the rack include optimizing one or more performance parameters associated with the preset operations by adjusting a location and orientation of a .

Claim Rejections - 35 USC § 103
31.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

32.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
33.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
34.	Claims 2-5, 7-8, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. (CN109528138: See English Machine Translation). 
35.	Regarding claim 2, since Zhao teaches proper placement of tableware with respect to proper cleaning (page 3 and 8) which is known to be conducted by sprayer(s), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Zhao to operate such that the rack is part of a dishwasher that performs preset dish washing operations on the plurality of objects when the rack is inserted into the dishwasher, and wherein 
36.	Regarding claim 3, Zhao teaches wherein the one or more preset constraints include a second constraint imposed by temperature distribution within the chamber during performance of the preset operations (page 7).
37.	Regarding claim 4, since Zhao teaches specific positioning thresholds on the rack (page 8) which are known to be based of predetermined knowledge of design of rack and alignment of tableware history, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao such that wherein the one or more preset constraints include a third constraint imposed by presence of an earlier loaded object that faces a first direction relative to a preset portion of the rack in order to notify the user for correct placement of tableware for effective cleaning. 
38.	Regarding claim 5, since Zhao teaches specific positioning thresholds on the rack (page 8) which are known to be based of predetermined knowledge of design of rack and alignment of tableware and placements of bowls (page 5), which are known to have concave surfaces, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao such that wherein the one or more preset constraints include a fourth constraint that prevents a concave surface of a respective object to face upward in the chamber in order to notify the user for correct placement of tableware for effective cleaning.
39.	Regarding claim 7, Zhao fails to specifically teach wherein the device is a mobile device that has a user interface for selecting a model identifier corresponding to the rack, and the device retrieves at least some of the one or more preset constraints in accordance with a first model identifier selected by a user via the user interface.  
40.	However, since Zhao teaches wireless communication connection with the dishwasher control system which can be remotely controlled with a smart terminal device (pages 3 and end 
41.	Regarding claim 8, since Zhao teaches the camera detecting positioning of tableware in real time before the cleaning starts (while loading objects) which is well known to occur after the dishwashing chamber is open, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao such that wherein obtaining the one or more images of the rack configured to hold a plurality of objects in position while preset operations (washing operations, etc.) are performed on the plurality of objects inside a chamber is performed in response to detecting opening of the chamber in order to ensure proper placement prior to initiating washing operations thus saving power of the camera when the dishwasher is not being used for loading and/or washing operations.  
42.	Regarding claim 15, Zhao fails to teach obtaining an image of all objects that are to be loaded onto the rack from a mobile device prior to obtaining the one or more images, wherein the first output is generated by the device further in accordance with analysis taking into account other objects among all the objects that are to be loaded onto the rack but that have not already 
placed on the rack.
43.	However, since Zhao teaches wireless communication connection with the dishwasher control system which can be remotely controlled by a smart terminal device (pages 3 and end of 
Conclusion
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714